J-S26022-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LORENZO D. JOHNSON                         :
                                               :
                       Appellant               :   No. 1536 WDA 2019

      Appeal from the Judgment of Sentence Entered September 12, 2019
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0003172-2019


BEFORE:      MURRAY, J., McLAUGHLIN, J., and PELLEGRINI, J.*

MEMORANDUM BY McLAUGHLIN, J.:                      FILED SEPTEMBER 01, 2020

        Lorenzo D. Johnson appeals from the judgment of sentence entered on

September 12, 2019, following his bench-trial conviction for Persons Not to

Possess, Use, Manufacture, Control, Sell or Transfer Firearms.1 Johnson

challenges the sufficiency of the evidence. We affirm.

        The trial court summarized the facts as follows:

           At the non-jury trial conducted on September 4, 2019, the
           Commonwealth called Michael Bowie, an adult probation
           officer for Allegheny County, who testified that on March 5,
           2019, he was involved in an investigation of [Johnson], who
           was on probation at that time. Officer Bowie testified that,
           at that time, [Johnson] was residing with his parents at 400
           Collins Drive in Penn Hills, PA. Officer Bowie called [Johnson]
           and advised [Johnson] that he was coming to his residence
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   18 Pa.C.S.A. § 6105(c)(7).
J-S26022-20


         to conduct a search and if there was any contraband it
         should be removed. Contraband which would constitute a
         violation of probation would include alcohol, drugs or
         weapons. Officer Bowie testified that when he arrived at
         [Johnson’s] residence, bottles of wine were visible in the
         kitchen and a bottle of rum was in the refrigerator. As a
         result of locating this contraband, an additional search was
         conducted of [Johnson’s] bedroom which included a search
         of the nightstand adjacent to [Johnson’s] bed. Upon
         searching the nightstand, Officer Bowie recovered a loaded
         firearm in the bottom drawer of the nightstand, which also
         had male clothing in it. The top drawer of the nightstand
         contained mail addressed to [Johnson]. There was no
         female clothing found anywhere in the drawers or the closet
         in the room. In addition to the firearm, one-and-a-half
         ounces of marijuana, and a laser gun sight was found on the
         bedroom floor next to the closet and a gun magnet was
         found in the basement of the home. There were no other
         firearms found, however, .45-caliber ammunition and a
         magazine for a .45-caliber firearm were also found in the
         bedroom. When questioned, [Johnson] stated that the
         firearm was not his but did not provide any information
         about who owned the gun. The Commonwealth admitted []
         the crime lab report for the firearm that was recovered
         which showed that it was a .9 mm Glock pistol in operable
         condition. [Johnson’s] juvenile adjudication of September
         14, 2015, for possession of a firearm by a minor was also
         offered into evidence, establishing [Johnson] was unable to
         possess a firearm.

         [Johnson] presented the testimony of Brandi Robinson who
         testified that she was a family friend of [Johnson]. Robinson
         further testified that she had a concealed carry permit and
         was licensed to carry a firearm and produced documentation
         concerning her purchase of the firearm in question. She
         testified that although she did not live at 400 Collins Drive,
         she had stayed there on multiple occasions, including when
         [Johnson] was not present. She testified that on March 1,
         2019, she slept in [Johnson’s] bedroom when [Johnson] was
         not there and put the gun in the drawer when she went to
         sleep and unintentionally left it there.

Trial Court Opinion, filed Feb. 10, 2020, at 2-3 (citations omitted).


                                     -2-
J-S26022-20



      The trial court found Johnson guilty as above and sentenced him to 11½

to 23 months’ imprisonment. Johnson filed a timely appeal and raises one

issue for our review:

         Whether the evidence was sufficient to convict [Johnson] of
         Persons Not to Possess Firearms where the Commonwealth
         failed to prove, beyond a reasonable doubt, that [Johnson]
         had the power to control the firearm as well as the intent to
         exercise such control, where the firearm was not found on
         [Johnson’s] person?

Johnson’s Br. at 5 (capitalization regularized).

      Johnson challenges the sufficiency of the evidence to support his

conviction. Johnson argues that the evidence showed that the firearm was not

found on his person and the Commonwealth failed to prove that Johnson had

the power to control the firearm as well as the requisite intent to control it.
Id. at 11. Johnson additionally contends that he presented a witness who

claimed ownership of the firearm along with accompanying documentation,

and who stated that she left the firearm in Johnson’s bedroom without his

knowledge four days before the probation officer’s visit. Id. at 11, 19.

According to Johnson, “without more evidence regarding [Johnson’s]

knowledge of the firearm and his intent to control the firearm, the

Commonwealth’s evidence was insufficient to support [Johnson’s] conviction

for Persons Not to Possess Firearms.” Id. at 22.

      Johnson’s argument lacks merit. When reviewing a challenge to the

sufficiency of the evidence, our standard of review is de novo, while “our scope

of review is limited to considering the evidence of record, and all reasonable

                                     -3-
J-S26022-20



inferences arising therefrom, viewed in the light most favorable to the

Commonwealth as the verdict winner.” Commonwealth v. Rushing, 99 A.3d
416, 420-21 (Pa. 2014). “Evidence will be deemed sufficient to support the

verdict when it establishes each material element of the crime charged and

the commission thereof by the accused, beyond a reasonable doubt.”

Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa. 2000). The

Commonwealth may sustain its burden by means of wholly circumstantial

evidence. Commonwealth v. Dix, 207 A.3d 383, 390 (Pa.Super. 2019).

Further, the trier of fact is free to believe, all, part, or none of the evidence

presented when making credibility determinations. Commonwealth v.

Beasley, 138 A.3d 39, 45 (Pa.Super. 2016) (citation omitted). Additionally,

“this Court may not substitute its judgment for that of the factfinder, and

where the record contains support for the convictions, they may not be

disturbed.” Commonwealth v. Smith, 146 A.3d 257, 261 (Pa.Super. 2016).

      The subsection of Persons Not to Possess under which Johnson was

convicted requires the Commonwealth to prove, beyond a reasonable doubt,

that Johnson: (1)      possessed, used, controlled, sold, transferred, or

manufactured a firearm; and (2) had been adjudicated delinquent for a

disabling offense. See 18 Pa.C.S.A. § 6105(c)(7). Johnson only challenges the

first element.

      Since the firearm in question was not found on Johnson’s person, the

Commonwealth was required to establish “constructive possession” of the

firearm. See Smith, 146 A.3d at 263. We have explained that constructive

                                      -4-
J-S26022-20



possession is an inference of possession, requiring proof of “conscious

dominion,” which is “the power to control the contraband and the intent to

exercise that control.” Commonwealth v. Parker, 847 A.2d 745, 750

(Pa.Super. 2004) (citation and internal quotation marks omitted). The

Commonwealth may prove constructive possession by the totality of the

circumstances, and we do not view the evidence in isolation. See id.

      Instantly, viewing the evidence in the light most favorable to the

Commonwealth,     the      evidence   was   sufficient   to   prove   that   Johnson

constructively possessed the firearm. A review of the totality of the

circumstances reveals that Johnson’s probation officer testified that he

contacted Johnson and advised him that he was coming to his residence to

conduct a search and to remove any contraband. N.T., 9/4/19, at 10. In

conducting the search of Johnson’s bedroom, his probation officer discovered

a loaded firearm in the nightstand drawer next to Johnson’s bed. Id. at 12-

13. That drawer also contained male clothing. Id. at 13. There was no female

clothing found in the bedroom. Id. at 14. The top drawer of the nightstand

contained mail addressed to Johnson. Id. A laser gun sight was found on the

bedroom floor next to the closet, and .45-caliber ammunition and a magazine

for a .45-caliber firearm were also found in the bedroom. Id. at 15-16. A gun

magnet was also found in the basement of the home. Id. at 15. The

prosecution also admitted into evidence documentation of Johnson’s juvenile

adjudication for possession of a firearm by a minor, which was a disabling

adjudication. Id. at 17.

                                       -5-
J-S26022-20



      Based on the totality of the circumstances, the evidence was sufficient

to support the court’s conclusion, beyond a reasonable doubt, that Johnson

constructively possessed the firearm. The firearm was found in Johnson’s

presence in his bedroom and was located among his personal effects and

clothing. Johnson readily admitted that the bedroom was his and there was

no evidence presented that other individuals used or maintained control of the

bedroom to Johnson’s exclusion. Thus, Johnson’s sufficiency challenge is

without merit.

      Johnson argues that the testimony of a defense witness, Brandi

Robinson, precluded a finding of constructive possession beyond a reasonable

doubt. She testified that she was the legal owner of the firearm and had

inadvertently left the firearm in Johnson’s nightstand drawer when she stayed

at Johnson’s residence four days before the search. Johnson maintains that

this evidence supported his defense that he was not aware of the firearm’s

presence in his bedroom. However, the trial court did not believe her

testimony, and Johnson’s argument is essentially that the trial court ought to

have found different facts. See Trial Ct. Op. at 5. This argument does not

undermine the sufficiency of the evidence to prove guilt beyond a reasonable

doubt.

      To the extent this argument goes to the weight of the evidence, Johnson

waived the claim by failing to raise it before the trial court, and by not putting

it in his Pa.R.A.P. 1925(b) statement or in his statement of questions

presented. See Commonwealth v. McClellan, 178 A.3d 874, 880 (Pa.Super.

                                      -6-
J-S26022-20



2018); Commonwealth v. Giron, 155 A.3d 635, 638 (Pa.Super. 2017). Even

if he had taken all of the steps necessary to present the issue to the trial court

and preserve it on appeal, we would nonetheless reject it, as the trial court

would not have abused its discretion in denying the claim.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/1/2020




                                      -7-